Case 1:20-cv-02183-RM-KMT Document 17 Filed 09/15/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-02183-RM

  ZURICH AMERICAN INSURANCE CO., as
  subrogee of H. PLAZA, LLC

         Plaintiff,

  v.

  DILLON COMPANIES, LLC, dba
  KING SOOPERS,

        Defendant.
  ______________________________________________________________________________

                             ORDER TO SHOW CAUSE
  ______________________________________________________________________________

         This matter is before the Court sua sponte upon finding an issue is raised as to this

  court’s subject matter jurisdiction. Defendant removed this action from the El Paso Combined

  Courts based on diversity jurisdiction, 28 U.S.C. § 1332(a). Diversity jurisdiction requires

  complete diversity of citizenship between the parties. Here, to show removal is proper,

  Defendant alleges that:

         (1) “Plaintiff indicates that it is a New York corporation with its principal place of
             business in Illinois…. For diversity purposes, Plaintiff is therefore a citizen of the
             State of Illinois.” (ECF No. 1, p. 2.)

         (2) “Defendant is a limited liability corporation and its principal place of business is
             located in Kansas.” “‘The federal diversity jurisdiction statute provides that “a
             corporation shall be deemed to be a citizen of every State and foreign state by which
             it has been incorporated and of the State or foreign state where it has its principal
             place of business . . . .’” “As Defendant is incorporated by the State of Kansas and
             has its principal place of business there, it is deemed to be a citizen of Kansas.” (ECF
             No. 1, p. 2.)
  None of these allegations are sufficient to show diversity jurisdiction exists.
Case 1:20-cv-02183-RM-KMT Document 17 Filed 09/15/20 USDC Colorado Page 2 of 2




         First, if Plaintiff (a corporation) is incorporated in New York and has its principal place

  of business in Illinois, it is a citizen of New York and Illinois. 28 U.S.C. § 1332(c)(1). Second,

  Defendant is an LLC, and “an LLC, as an unincorporated association, takes the citizenship of all

  its members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir.

  2015) (citations omitted). Accordingly, Defendant’s allegations are insufficient to show diversity

  jurisdiction exists because the identity and citizenship of Defendant’s members have not been

  shown. Defendant’s corporate disclosure does state “Dillon Companies, LLC., a Kansas

  corporation, is a wholly owned subsidiary of The Kroger Company, a publicly held corporation.

  The principal place of business of Dillon Companies, LLC, is Hutchinson, Kansas.” (ECF No.

  2.) Assuming this means The Kroger Company is the only member of Dillon Companies, LLC,

  this too is insufficient as The Kroger Company’s state of incorporation and principal place of

  business are not disclosed. Accordingly it is

         ORDERED that on or before Tuesday, September 22, 2020, Defendant shall SHOW

  CAUSE why this case should not be remanded from where it was removed due to this court’s

  lack of subject matter jurisdiction.

         DATED this 15th day of September, 2020.


                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
